                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

INGRAM MICRO, INC.,

        Plaintiff,

vs.                                         Civil Action No. 1:17-CV-02549-CC

MINDFUL ECYCLING LLC,

        Defendant.

                          OPINION AND ORDER

        This matter is before the Court on Plaintiff /Counterclaim Defendant Ingram

Micro, Inc.’s (“Ingram Micro”) Eighth Motion in Limine to Bar Evidence and

Testimony Regarding Previously Undisclosed or Unidentified Records or Items. The

Court, being duly advised on the premises, now GRANTS said Motion.

        The Court finds inadmissible any evidence or testimony concerning or related

to previously undisclosed records, documents, or other tangible items. The Parties,

counsel, and their witnesses may not refer to this evidence in the presence of the

jurors or prospective jurors.




                                        -1-
12778317v1
        SO ORDERED, this 18th           December
                         ___ day of _______________, 2019.


                                s/ CLARENCE COOPER
                                ______________________________
                                CLARENCE COOPER
                                UNITED STATES DISTRICT JUDGE

Submitted by:

LEWIS WAGNER, LLP

/s/ Aaron D. Grant
A. Richard M. Blaiklock *
Indiana Bar No. 20031-49
Aaron D. Grant *
Indiana Bar No. 25594-59
* Admitted pro hac vice
501 Indiana Avenue, Suite 200
Indianapolis, IN 46202-6150
Telephone: (317) 237-0500
Facsimile: (317) 630-2790
Email:       rblaiklock@lewiswagner.com
             agrant@lewiswagner.com

HAWKINS PARNELL & YOUNG LLP

/s/ Carl H. Anderson, Jr.
Carl H. Anderson, Jr.
Georgia Bar No. 016320

303 Peachtree Street, N.E., Suite 4000
Atlanta, Georgia 30308-3243
Telephone: 404) 614-7400
Telecopier: (404) 614-7500
E-mail:     canderson@hpylaw.com

Attorneys for Plaintiff Ingram Micro, Inc.


                                         -2-
12778317v1
